COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00314-CR


LEO CLEMENT                                                             APPELLANT

                                           V.

THE STATE OF TEXAS                                                          STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      A    jury   convicted    Appellant        Leo   Clement   of   possession   of

methamphetamine, and the trial court sentenced him to seven years’

confinement. In his sole point, Appellant contends that the trial court erred by

overruling his objection to a question the prosecutor asked him. Because the

trial court committed no error, we affirm the trial court’s judgment.



      1
       See Tex. R. App. P. 47.4.
     During cross-examination, the State asked Appellant whether he had ever

used methamphetamine and whether he had been placed on probation for using

methamphetamine:

            [State]: Earlier you said that you never in your life used
     methamphetamine. I’m going to give you one chance to take that
     back if that’s not true.

           [Appellant]: No, ma’am. I’ve never used it.

            [State]: Do you recall being put on probation for possession of
     controlled substance under one gram in the 372nd District Court in
     this county, Tarrant County, on—in November of 2004? Do you
     recall that?

           [Appellant]: Yes, ma’am.

            [State]: Okay. And do you recall that while you are—do you
     recall getting—putting—being put on probation for that offense?

           [Appellant]: Yes, ma’am.

           [State]: And do you recall in March, specifically March 21st,
     2005, testing positive for methamphetamine while you were on
     probation?

           [Appellant]: No, ma’am. I’ve handled it before. I’ve never—
     never used it.

           [State]: Then why were you revoked on probation?

           [Appellant]: So many dirty UAs and failure to report and no
     fees. I didn’t pay my fees. And there’s a number of reasons.

           [State]: So if there is a petition to revoke your probation that
     the probation department filed alleging that you used
     methamphetamine on March 21st, 2005, the Tarrant County
     probation officer is lying?

          [Appellant]: It was in my system. That doesn’t mean I used it
     necessarily, because I’ve never used it.



                                       2
            [State]: So you are admitting that methamphetamine was in
      your system?

           [Appellant]: Yes, ma’am. If they tested it and it came, then I
      suppose it was. I can’t change it.

On redirect examination, Appellant’s attorney attempted to clarify whether

Appellant had pled true to methamphetamine use:

            [Defense Counsel]: [Y]ou mention on your probation that got
      revoked there were several allegations in the—in the document
      asking for your probation to be revoked. . . . Do you remember
      which ones you pleaded true to and which ones you pled not true
      to?

            [Appellant]: I pled true to all—everything I’ve done.

            [Defense Counsel]:       I know.   But, I mean, in this specific
      instance . . .

            [Appellant]: Yes, sir.

             [Defense Counsel]:—charge. Because you could be revoked
      for pleading true to only one of those; is that correct?

            [Appellant]: Yes. You can be, yes, sir.

      [Emphasis added.]

      Then on re-cross-examination, the State questioned Appellant about

whether he had just testified that he had pled true to methamphetamine use:

           [State]: [Y]ou just admitted that you pled true to the
      probation    department’s   allegation   that  you     used
      methamphetamine, correct?

            [Appellant]: I’m sorry?

            [State]: You said earlier, just to your defense attorney,
      that you pled true to all of those allegations.




                                         3
            [Defense Counsel]: Objection, Your Honor. I don’t think
      that’s what he said. I think he said he pled true to something.

            THE COURT: I’ll overrule the objection.

           [State]: Did you earlier say that you pled true to all of
      those allegations?

            [Appellant]: To the things I’ve used, yes, ma’am.

[Emphasis added.]

      On appeal, Appellant argues in one point that the trial court erred by

overruling his attorney’s objection to the State’s question about whether he had

pled true to the probation department’s allegation that he had used

methamphetamine.        Appellant specifically contends that the prosecutor

improperly prefaced the question with mischaracterized earlier testimony—that

Appellant had pled true to using methamphetamine—and that the improper

question was therefore prejudicial because it assumed facts not in evidence on a

critical issue in the case. As the Texas Court of Criminal Appeals has explained,

              When the defendant in a criminal case voluntarily takes the
      stand and testifies in his own behalf, he occupies the same position
      and is subject to the same rules of cross-examination as any other
      witness. He may be contradicted, impeached, made to give
      evidence against himself, cross-examined as to new matter, and
      treated in every respect as any other witness testifying in behalf of
      the defendant, except when there are overriding constitutional or
      statutory prohibitions; for example, where a statute forbids certain
      matters to be used against him, such as proof of his conviction on a
      former trial of the same case, or his failure to testify on a former trial,
      or a confession made while he was in jail without his having been
      first cautioned that it might be used against him.

           This Court rarely reverses a conviction of a crime solely
      because an improper question was propounded to the defendant as


                                          4
      a witness. To cause reversal the question must be obviously
      harmful to the defendant.

             In deciding such question it must be remembered that each
      case has its own characteristics and this Court will look at the entire
      record with the surrounding circumstances, the nature of the
      evidence sought and its possible relationship to other testimony in
      order to determine the probability or possibility of injury.2

      Appellant   testified   in   this   proceeding   that   he   had   never   used

methamphetamine, yet he admitted that drug tests had shown methamphetamine

in his system and that methamphetamine traces might have accompanied the

illicit drugs that he had admittedly intentionally used. Further, the prosecutor

could have reasonably taken Appellant’s statement, “I pled true to all,” before his

ambiguous qualifier, as evidence that he had in fact pled true to the allegation

that he had used methamphetamine. While Appellant argues that the prosecutor

“knew (or should have known)” that the question she posed was not factually

correct, Appellant directs us to no place in the record that supports his position.3

We therefore hold that the question was proper.

      Alternatively, the State asked the challenged question or a variation of the

question three times.    Appellant objected only once, to the second question

propounded, and that objection was actually a statement that counsel did not

      2
      Guzmon v. State, 697 S.W.2d 404, 408 (Tex. Crim. App. 1985), cert.
denied, 475 U.S. 1090 (1986) (internal quotations and citations omitted).
      3
       See Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim. App.) (stating that
the court “has no obligation to construct and compose appellant’s issues, facts,
and arguments ‘with appropriate citations to authorities and to the record’”), cert.
denied, 555 U.S. 1050 (2008).


                                           5
“think that’s what [Appellant] said.” We therefore alternatively hold that Appellant

failed to preserve his complaint for our review.4 We overrule Appellant’s sole

point.

         Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.



                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2012




         4
       See Tex. R. App. P. 33.1(a)(1)(2); Cockrell v. State, 933 S.W.2d 73, 89
(Tex. Crim. App. 1996), cert. denied, 520 U.S. 1173 (1997).


                                         6